Title: From George Washington to John Beatty, 30 October 1779
From: Washington, George
To: Beatty, John


        
          sir
          Head Qrs [West Point] October 30th 1779
        
        I have received Your Letter of the 26th with the Inclosures to which it refers.
        The measures you have taken with respect to the prisoners at the Eastward, appear to me right & proper. From the great latitude and indulgence which have been hitherto allowed, as well to those in that Quarter—as in every Other, I am well persuaded we have lost Many—and that it is our true interest in every point of view, to keep the prisoners well collected and under proper guards. This should be generally done, and your Deputies instructed to make exact & regular Monthly Returns of them. As to removing the prisoners from Rutland, as there has been a considerable expence incurred in building Barracks there—and it has been deemed a suitable place—I think they ought not to be removed, unless the difficulty of supplying them make it necessary. In this case I should have no objection—provided you were previously to consult with the Commissary General upon the occasion—and he should judge it adviseable—from

a probability of their being supplied with more facility and less expensively—in Pensilvania or Maryland.
        With respect to the distinction between State & Continental prisoners and the interference of Individual States in making exchanges—the inconveniences flowing from them as you mention, are exceedingly great and have been much felt. The Honourable the Board of War being sensible of this—transmitted me a plan of some regulations on the 28th of August, which they proposed laying before Congress to produce a Remedy—or at least for preventing similar mischiefs—which appeared to me well calculated for the purpose and which I returned. The matter has not been decided on that I know of—and therefore, I think it will be very proper for You to make a report to the Board on the subject, similar to the One you have made me. This might be accompanied by the proceedings in the case, both of Captain Goodale and of Doctr Goldson. These may impress the Board with a stronger idea of the necessity of the Regulations they proposed—and may serve to give ’em support.
        I cannot but express my surprize and disapprobation of Captain Goodale’s conduct, and if I had obtained notice in time—I would most unquestionably have prevented his exchange. Your Letter gave me the first and the only information I have had on the subject.
        As to the Enemy’s demand of the immediate return of All Officers or persons admitted by them to parole—they had a right to make it, if they thought proper—and it only remains for You to publish it. And with respect to such Violators of their parole—as we deem Ourselves accountable for—it is my earnest request, that you pursue every measure in your power to have them returned to captivity without delay. As to those, who have not been considered as proper Subjects of Military capture—You have nothing to do with them, as the Enemy have already been explicitly informed.
        From the just claim the Enemy have against us, on account of our Officers who have violated their paroles—we cannot but consent that the 14 Officers of Convention mentioned in the list referred to in Mr Lorings Letter, should be considered as free from every Obligation of parole and to Act—but the Equivalent to be received for them must be governed by the terms of your 1 & 2 propositions to the British Commissary—of which you

transmitted me a Copy in your Letter of the 22d Septr. The terms of these so far as they concern Violators of their parole, will never be departed from—as they are perfectly just—and as the Enemy have no right to determine what prisoners we shall receive on Exchanges. And, that they may not have the least possible ground for Objection—You may add to these propositions—that while ever there remain with us any Officers, whom we consider Violators of their parole and ourselves accountable for, of the rank of these Convention Officers—we will not insist upon the release of any of our Officers in exchange for them. As to the Officers taken in the Eagle packet—you know how matters stand with respect to them and therefore an Answer should be avoided for the present—or One given which will decide nothing.
        I do not see that there can be any objectio⟨n⟩ to the Enemy’s having an Agent in phil⟨adel⟩phia—on the footing Mr pintard resides in New York—provided he is a Citize⟨n.⟩ But as the point in any view must be deter⟨mined⟩ by Congress—you will report th⟨e⟩ Enemy’s demand to them. I am sir Yr Most Obedt st.
      